Case 9:17-cv-80495-KAM Document 186 Entered on FLSD Docket 10/12/2018 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                 CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


   CONSUMER FINANCIAL PROTECTION
   BUREAU,

                     Plaintiff,

   v.

   OCWEN FINANCIAL CORPORATION;
   OCWEN MORTGAGE SERVICING, INC.;
   and OCWEN LOAN SERVICING, LLC


                     Defendants.



        PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
   COMPLETE RESPONSES TO ITS FOURTH SET OF REQUESTS FOR PRODUCTION
                            OF DOCUMENTS
Case 9:17-cv-80495-KAM Document 186 Entered on FLSD Docket 10/12/2018 Page 2 of 7



  I.       Introduction
        In their opposition, Defendants do not contest that the limited discovery the Bureau seeks is
  relevant to liability, damages, and civil penalties, and offer no affidavit or supporting evidence to
  substantiate their purported burden. Further, they do not dispute that this is a large, complex case
  involving hundreds of thousands—if not millions—of potentially harmed borrowers, or that the
  Bureau seeks only a limited set of preexisting documents related to the claims in its complaint.
  Instead, Defendants spend the majority of their brief suggesting different discovery strategies the
  Bureau should pursue in lieu of obtaining these documents from Defendants. They suggest that
  the Bureau should take Defendants’ representations about policies and procedures in their
  interrogatory answers at face value and not test the accuracy or completeness of the answers.
  They suggest that the Bureau should take Defendants up on their offer to act as a conduit to
  former employees. And they suggest that the Bureau should not waste its time taking discovery
  on the systemic breakdowns alleged in the complaint and be content with the incomplete
  information produced to date. Defendants’ discovery suggestions, however, provide no basis to
  withhold relevant responsive information.
  II.      Argument
           A. Defendants have no valid objection to producing information they relied upon in
              their interrogatory answers.
        RFPs 19 and 42–45 request information that Defendants relied on—and therefore made
  relevant—in their interrogatory answers. RFP 19 requests the “existing policy” Defendants
  referenced in their answer to Interrogatory 4 of the Bureau’s First Set of Requests. In their
  Opposition, Defendants argue that they should not have to produce the requested policy because
  it was in place before 2014—that is, before the period for which the Bureau seeks to establish
  liability, prove damages, and impose penalties. In their answer to Interrogatory 4, however,
  Defendants claim that they waived escrow shortages for certain borrowers prior to 2014,
  pursuant to a policy in place at the time, to explain that they would not have unlawfully collected
  amounts from these borrowers (as the Bureau has alleged) after January 1, 2014 (i.e., during the
  period relevant to the Bureau’s Complaint). Defendants thus made their pre-2014 policy relevant
  to their conduct during the period relevant to the Bureau’s allegations. By any standard of
  relevancy, the Bureau is entitled to this information to test the accuracy of the assertions in




                                                     1
Case 9:17-cv-80495-KAM Document 186 Entered on FLSD Docket 10/12/2018 Page 3 of 7



  Defendants’ answer to Interrogatory 4. 1 If no such policy exists, then Defendants should so state
  and amend their interrogatory answers in which they describe having taken specific actions
  under the policy.
      RFPs 42–45 request all versions of remediation and lookback analyses (“Analyses”) that
  Defendants referenced in their supplemental answers to Interrogatories 9–11. Defendants have
  only agreed to produce the most recent version, but not earlier versions, of the Analyses. In their
  Opposition, Defendants do not assert that the earlier versions of these Analyses are unavailable
  or substantiate any claim of undue burden. Nor do Defendants respond to, let alone dispute, the
  Bureau’s argument that the earlier Analyses may contain information relevant to test the
  accuracy of Defendants’ answers to Interrogatories 9–11, such as the existence of borrowers that
  were originally included in the lookback to be remediated but excluded from later versions of the
  Analyses. Instead, Defendants argue that the Bureau only needs the (yet-to-be-produced) most
  recent version of the Analyses, which will include the borrowers Defendants identified in their
  interrogatory answers and reflect the final decisions Defendants made as to which borrowers
  should or should not be remediated. Defendants previously identified over 10,000 potentially
  impacted borrowers, but then whittled the list down to a fraction of that number for their
  interrogatory answers. The earlier versions of the Analyses conducted by Defendants’ vendor are
  necessary for the Bureau to understand the process by which Defendants arrived at the assertions
  they have made about remediation, and to test the accuracy of Defendants’ interrogatory
  answers. This information is thus relevant and should be produced.
         B. Defendants have no valid objection to producing a supplemental list of former
            employees.
      RFP 66 asks Defendants to update the list of former employees it previously provided to the
  Bureau for a two-year period. In their Opposition, Defendants do not argue that the requested
  supplemental information is unavailable or unduly burdensome to produce. They instead suggest
  that their production of high-level organizational charts is sufficient. But these organizational


  1 Information Defendants produced on August 2, 2018 indicates that their claim (that, because of
  the language in this policy, no borrowers discharged from bankruptcy prior to 2014 were
  collected on during the contested time period) might not be true. Defendants produced
  information identifying borrowers discharged from bankruptcy prior to 2014 from whom
  Defendants improperly collected shortages during the contested time period. At minimum, this
  contradicts their claim of an “existing policy” or shows that it was not followed.

                                                    2
Case 9:17-cv-80495-KAM Document 186 Entered on FLSD Docket 10/12/2018 Page 4 of 7



  charts are incomplete, do not indicate which individuals are former employees, and contain no
  contact information. Defendants also argue that the Bureau’s request is overly broad because it
  seeks information for all of Defendants’ former employees, including some former employees in
  departments, such as Human Resources, that are not relevant to the Bureau’s allegations. The
  Bureau has offered to exclude the Human Resources and Mortgage Origination departments
  from the scope of its request, but Defendants have not agreed to this compromise. 2 Defendants
  also appear to suggest that they should act as the gatekeeper for the Bureau’s contact with former
  employees. They offer no legal authority for this position, and should be required to provide the
  supplemental list of former employees requested in RFP 66.
           C. Defendants have no valid objection to producing a limited number of monthly
              reports relating to the errors in borrower loan data.
        Defendants want to avoid producing less than 100 monthly reports requested in RFPs 52–54
  and 63. These reports detail Defendants’ failures to timely correct errors that they identified in
  the loan data used to service borrowers’ loans. In their Opposition, Defendants do not dispute
  that the reports contain information relating to their failures to correct errors. They also do not
  dispute that the reports are readily available. Instead, Defendants offer three arguments that
  provide no legitimate basis for refusing to produce the requested reports.
        Defendants first state that they have already produced the information that addresses the
  Bureau’s requests. 3 They have not. As Defendants note, they have produced reports that
  identified borrower loan data that was supposed to be corrected and the type of error. But RFPs
  52–53 and 63 request the audits of that error-correction process that show Defendants failed to
  properly correct those errors. RFP 54 similarly requests reports identifying loans that were being
  serviced but still needed to be assessed for mistakes through the loan verification process. 4 Here
  too, Defendants point the Court to other documents they have already produced or agreed to



  2 While Defendants have not agreed to this proposal, the parties will continue to confer to
  determine if a compromise is possible.
  3   Opp’n at 3.
  4 These backlogs of loans would not show up on the reports Defendants previously produced. See
  e.g., Doc. 179.1 at Ex. 1.07 (discussing that while Defendants had reports to track loans going
  through the verification process (what Defendants previously produced to the Bureau), they
  needed to create the reports identifying loans that had not yet gone through the process (what
  RFP 54 requests)).

                                                    3
Case 9:17-cv-80495-KAM Document 186 Entered on FLSD Docket 10/12/2018 Page 5 of 7



  produce, but do not and cannot actually assert that these documents contain the same information
  the Bureau is requesting in RFPs 52–54 and 63.
      Defendants also argue that the Bureau’s requests for a limited number of reports are
  disproportionate in light of the information they have produced. Defendants then detail some of
  the information purportedly5 contained in these documents. But, again, what they do not tell the
  Court is that the documents the Bureau has requested contain different information from what
  Defendants have already produced or have agreed to produce. In particular, where the Bureau
  previously requested reports that tracked certain errors or corrections, the Bureau is now
  requesting audits that identify when Defendants failed to correct those errors and reports that
  identify backlogs of loans that did not timely enter the loan verification process.
      Finally, Defendants argue that the requested reports are not comprehensive and thus of
  limited relevance in identifying actual borrower harm or actual violations. Defendants also
  suggest that the Bureau should seek this information through other targeted discovery or by
  Defendants pulling a sample of loans. These arguments are not persuasive. Defendants’
  contention about the probative value of potentially incomplete reports does not suggest that those
  reports are irrelevant. And Defendants’ suggestions of other ways the Bureau should seek to
  achieve what they believe to be the purposes of the Bureau’s discovery requests likewise do not
  support withholding the requested documents.
      The requested reports contain direct evidence in support of the Bureau’s allegations that:
  Defendants serviced loans based on inaccurate records; Defendants failed to properly or timely
  correct the errors in borrower loan data; Defendants had knowledge of this misconduct; and
  Defendants failed to correct this misconduct. This evidence is relevant to establishing liability
  and to the issue of knowledge and other statutory factors the district court may consider in
  determining an appropriate civil penalty.




  5 Contrary to Defendants’ assertions at page 3 of their Opposition, the loan verification reports
  Defendants produced at OCW-CFPB-001-00083857–OCW-CFPB-001-00085322 do not identify
  the number of loans processed per week between September 2014 and September 2017.

                                                    4
Case 9:17-cv-80495-KAM Document 186 Entered on FLSD Docket 10/12/2018 Page 6 of 7



  III.      Conclusion
         For these foregoing reasons, the Bureau respectfully asks this Court to enter an Order
  compelling Defendants to produce the information requested in RFPs 19, 42–45, 52–54, 63, and
  66.

  Dated: October 12, 2018                 Respectfully submitted,


                                          Attorneys for Plaintiff,
                                          BUREAU OF CONSUMER FINANCIAL PROTECTION

                                          JOHN C. WELLS
                                          Deputy Enforcement Director

                                          JAMES T. SUGARMAN
                                          Assistant Litigation Deputy

                                          /s/ Amanda Roberson
                                          Amanda Roberson
                                          E-mail: amanda.roberson@cfpb.gov
                                          Phone: 202-435-9447

                                          Jean Healey            jean.healeydippold@cfpb.gov
                                          Jan Singelmann         jan.singelmann@cfpb.gov
                                          Atur Desai             atur.desai@cfpb.gov
                                          Tianna Baez            tianna.baez@cfpb.gov
                                          Erin Mary Kelly        erin.kelly@cfpb.gov
                                          James Savage           james.savage@cfpb.gov
                                          Stephanie Brenowitz    stephanie.brenowitz@cfpb.gov
                                          Greg Nodler            greg.nodler@cfpb.gov
                                          Michael Posner         michael.posner@cfpb.gov
                                          Jack Douglas Wilson    doug.wilson@cfpb.gov

                                          1700 G Street NW
                                          Washington, DC 20552
                                          Facsimile: (202) 435-7722




                                                     5
Case 9:17-cv-80495-KAM Document 186 Entered on FLSD Docket 10/12/2018 Page 7 of 7



                                  CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing was served on October 12, 2018
  via CM/ECF on all counsel or parties of record listed below:


   Attorneys for Defendants
   Bridget Ann Berry                                  Matthew Previn
   BerryB@gtlaw.com                                   mprevin@buckleysandler.com
   Andrew Stuart Wein                                 BUCKLEYSANDLER, LLP
   weina@gtlaw.com                                    1133 Ave. of the Americas, Suite 3100
   GREENBERG TRAURIG, P.A.                            New York, NY 10036
   777 South Flagler Dr., Suite 300                   Telephone: 212-600-2310
   West Palm Beach, FL 33401                          Facsimile: 212-600-2405
   Telephone: 561-650-7900
   Facsimile: 561-655-6222

   Sabrina Rose-Smith
   SRoseSmith@goodwinlaw.com
   Catalina Azuero
   CAzuero@goodwinlaw.com
   Michelle Treadwell Briggs
   MBriggs@goodwinlaw.com
   Molly Madden
   MMadden@goodwinlaw.com
   Thomas Hefferon
   THefferon@goodwinlaw.com
   GOODWIN PROCTER, LLP
   901 New York Ave., NW
   Washington, D.C. 20001
   Telephone: 202-346-4000
   Facsimile: 202-346-4444




                                              /s/ Amanda Roberson
                                              Amanda Roberson




                                                  6
